Name: Commission Regulation (EC) No 1233/96 of 28 June 1996 laying down detailed rules for the application of a tariff quota for cows and heifers other than for slaughter of certain mountain breeds originating in certain third countries for the second half of 1996
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  means of agricultural production
 Date Published: nan

 No L 161 /94 EN Official Journal of the European Communities 29 . 6 . 96 COMMISSION REGULATION (EC) No 1233/96 of 28 June 1996 laying down detailed rules for the application of a tariff quota for cows and heifers other than for slaughter of certain mountain breeds originating in certain third countries for the second half of 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas steps must be taken to ensure that importers in the first category in the new Member States can partici ­ pate fairly in the allocation of the quantities available; whereas the reference quantities to be used to determine such operators' access to the quantities set aside for tradi ­ tional importers should be the quantities they imported from 1 July 1993 to 31 December 1994 from countries regarded as third countries from their viewpoint at 31 December 1994 and the quantities they imported from 1 January 1995 to 30 June 1996 under the same type of quota; Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as amended by Regulation (EC) No 1 194/96 (2), and in particular Article 8 thereof, Whereas, in order to prevent speculation , operators no longer engaged in trade in beef and veal at 1 July 1996 should be denied access to the quota; Whereas Regulation (EC) No 1194/96 provides for the extension to the second half of 1996 of a tariff quota of 2 500 cows and heifers of certain mountain breeds ori ­ ginating in Hungary, Poland, the Czech Republic , Slovakia, Bulgaria, Romania, Lithuania, Latvia and Estonia at customs duty of 6 % ad valorem as provided for in Regulation (EC) No 3066/95; whereas management measures covering the importing of such animals should be laid down; Whereas provision should be made for the arrangements to be administered by means of import licences; whereas, to that end, detailed rules should be laid down in parti ­ cular on the submission of applications and on the infor ­ mation to appear in applications and in licences, where appropriate, by way of derogation from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5), as last amended by Regulation (EC) No 2856/95 (6); whereas provision should also be made for the licences to be issued after a delay for reflection and, where necessary, subject to the application of a single percentage reduction; Whereas experience shows that limiting exports may lead to speculative import licence applications; whereas, in order to ensure that the contemplated measures function properly, the greater part of the quantities available should be set aside for so-called traditional importers of cows and heifers of certain mountain breeds; whereas, in order to avoid forcing trade relations in this product group into an excessively rigid mould, a second tranche should be made available for operators capable of demon ­ strating that they are engaged in genuine trade of some scale with third countries; whereas, in this connection and in order to ensure efficient management, the operators concerned must be required to have imported at least 15 head in the period 1 July 1995 to 30 June 1996; whereas a batch of 15 animals in principle constitutes a normal load and whereas experience shows that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered genuine and viable; whereas verification of these criteria requires all applica ­ tions from the same operator to be submitted in the same Member State; Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code Q, as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, provides for customs supervision of goods released for free circulation at reduced rate on account of their end-use; whereas the animals imported should be monitored to ensure they are (3) OJ No L 331 , 2. 12. 1988 , p. 1 . (4) OJ No L 214, 8 . 9 . 1995, p . 21 . 0 OJ No L 143 , 27. 6. 1995, p . 35. (*) OJ No L 299, 12. 12. 1995, p . 10 . f) OJ No L 302, 19 . 10 . 1992, p. 1 . (') OJ No L 328 , 30. 12. 1995, p. 31 . (2) See page 2 of this Official Journal . 29 . 6 . 96 EN No L 161 /95Official Journal of the European Communities not slaughtered during a certain period; whereas a security should be required to ensure compliance with the re ­ quirement for the animals not to be slaughtered; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1 . For the second half of 1996, the following tariff quota is hereby opened for animals originating in the third countries listed in Annex I : CN code (') Description Quotavolume Customs duty ex 0102 90 05 Cows and heifers other than for slaughter 2 500 6% ex 0102 90 29 of the following mountain breeds : grey, ad valorem ex 0102 90 49 brown , yellow and mottled Simmental ex 0102 90 59 breed and Pinzgau breed ex 0102 90 69 (') For Taric codes: see Annex II . 2 . For the purposes of this Regulation, the animals referred to in paragraph 1 shall be deemed to be not for slaughter where they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation . by the CN codes listed in Annex II and CN code 0102 90 79 and coming from countries regarded as third countries from their viewpoint at 31 December 1994 and in the period 1 January 1995 to 30 June 1996 animals covered by import quotas governed by the Regulations listed in point (b) of Annex III . Derogations may, however, be granted in duly proven cases of force majeure. (b) The second part 20 % shall be reserved for importers who can prove that they imported at least 15 live bovine animals falling within CN code 0102 from countries which in the period 1 July 1995 to 30 June 1996. Article 2 Importers must be entered in a national VAT register. 1 . The quota referred to in Article 1 ( 1 ) shall be divided into two parts of 80 %, i.e. 2 000 head, and 20 %, i.e. 500 head. 2. The first part of the quota shall be allocated among applicant importers in proportion to the quantities of animals they imported in accordance with paragraph 1 (a) (a) The first part 80 % shall be allocated among: in the period 1 July 1993 to 30 June 1996 . 3 . The second part of the quota shall be allocated among applicant importers as referred to in paragraph ( 1 ) (b) in proportion to the quantities applied for. Import right applications must relate to :  importers in the Community as constituted on 31 December 1994 who can prove that in the period 1 July 1993 to 30 June 1996 they imported animals covered by the import quotas governed by the Regulations listed in Annex III, and  importers in the new Member States who can prove that they imported in the period 1 July 1993 to 31 December 1994 into the Member States where they are established animals covered  at least 15 head, and  no more than 50 head. No L 161 /96 EN Official Journal of the European Communities 29 . 6. 96 5 . All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax using the forms set out in Annexes IV and V. Where licence applications cover higher quantities, they shall only be given consideration subject to those ceilings . 4. Proof of import shall be provided exclusively by means of the customs document of release for free circu ­ lation duly endorsed by the customs authorities . Member States may accept copies of the abovementioned documents duly certified by the issuing authority where applicants can prove to the satisfaction of the competent authority that they were not able to obtain the originals . Article 5 1 . The Commission shall decide what percentage of quantities covered by applications may be accepted. 2 . As regards applications as referred to in Article 4 (4), where the quantities covered by applications exceed those available, the Commission shall reduce the quantities applied for by a fixed percentage. Where the reduction referred to in the first subparagraph gives fewer than 15 head per application , the quantities shall be allocated by the Member States concerned by drawing lots, by batches of 1 5 head. Where fewer than 1 5 head remain, a single licence shall be issued for that quantity. Article 3 1 . Importers who at 1 July 1 996 were no longer engaged in trade in beef and veal sector shall not qualify for an allocation pursuant to Article 2(1 ) (a). 2 . Companies formed by a merger of companies each having rights under Article 2 (2) shall enjoy the same rights as the companies from which they are formed. Article 6 1 . Imports of the quantities allocated shall be subject to presentation of an import licence. 2. Import licence applications may only be submitted to the competent authorities in Member States where the applicants are entered in a national VAT register. 3 . Following notifications of allocation from the Commission, import licences shall be issued as soon as possible on application by and in the names of the opera ­ tors who have obtained import rights. Licences shall be issued subject to the lodging by the applicants of a secu ­ rity of ECU 25 per head of cattle . Such securities shall be released immediately when licences are returned to the issuing authority, bearing endorsements by the customs authorities certifying import of the animals. 4. Import licences shall be valid for 90 days from the date of actual issue . They shall expire, however, on 31 December 1996 at the latest . 5 . Licences issued shall be valid throughout the Community. 6 . Without prejudice to this Regulation, Regulation (EEC) No 3719/88 and (EC) No 1445/95 shall apply. However, Article 8 (4) and the second subparagraph of Article 14(3) of Regulation (EEC) No 3719/88 shall not apply. Article 4 1 . Applications for import rights may only be presented in Member States in which the applicants are entered in the national VAT register. 2 . Applicants may submit only one application and that application shall relate to one part of the quota only. Where applicants submit more than one application , all applications from such applicants shall be deemed in ­ admissible . 3 . For the purposes of Article 2(1 ) (a), with their appli ­ cations for import rights operators shall present the proof referred to in Article 2 (4) to the competent authorities by 17 July 1996 at the latest . After verifying the documents presented, by 31 July 1996 at the latest, Member States shall send the Commission a list of operators who meet the conditions for admissibi ­ lity, showing in particular their names and addresses and the number of animals imported in the period referred to in Article 2 (2). 4 . For the purposes of Article 2(l)(b), applications for import rights must be lodged by operators, together with the proof referred to in Article 2 (4), by 17 July 1996 at the latest. After verifying the documents presented, by 31 July 1996 at the latest the Member States shall send the Commis ­ sion a list of applicants and of the quantities applied for. 29 . 6. 96 EN Official Journal of the European Communities No L 161 /97 (b) in section 16, the CN codes set out in Annex II; (c) in section 20 , one of the following:  Razas de montaÃ ±a [Reglamento (CE) n ° 1 194/961  Bjergracer (forordning (EF) nr. 1194/96)  HÃ ¶henrassen (Verordnung (EG) Nr. 1194/96)  Ã Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) ' Ã ±Ã Ã ¹Ã ¸. 1194/96]  Mountain breeds (Regulation (EC) No 1194/96)  Races de montagne [rÃ ¨glement (CE) n0 1194/96] Article 7 1 . Checks to ensure that the animals imported are not slaughtered in the four months following their release into free circulation shall be conducted in accordance with Article 82 of Regulation (EEC) No 2913/92. 2. Without prejudice to the provisions of Regulation (EEC) No 2913/92, importers shall lodge a security of ECU 1 280 per tonne with the competent customs au ­ thorities to ensure compliance with the obligation not to slaughter the animals. Such securities shall be released immediately where proof is furnished to the customs authorities concerned to the effect that the animals: (a) have not been slaughtered within four months of the date of their release for free circulation , or (b) have been slaughtered within that time for reasons of force majeure or for health reasons or have died as a result of disease or an accident.  Razze montagna [regolamento (CE) n . 1194/961  Bergrassen (Verordening (EG) nr. 1194/96)  RaÃ §as de montanha [Regulamento (CE) n ? 1194/96]  Vuoristorotuja [Asetus (EY) N:o 1194/96]  Bergraser (fÃ ¶rordning (EG) nr 1194/96). Article 9 No later than three weeks after of the animals covered by this Regulation have been imported, importers shall inform the competent authority which issued the import licence of the number and origin of the animals imported . That authority shall forward the information in question to the Commission at the beginning of each month . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . Article 8 Licence applications and licences shall contain the fol ­ lowing entries : (a) in section 8 , the countries listed in Annex I; licences shall carry with them an obligation to import from one or more of the countries listed; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission No L 161 /98 EN 29. 6. 96Official Journal of the European Communities ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia ANNEX II Taric codes CN codes Taric codes ex 0102 90 05 0102 90 05 * 20 * 40 ex 0102 90 29 0102 90 29 * 20 * 40 ex 0102 90 49 0102 90 49 * 20 * 40 ex 0102 90 59 0102 90 59 * 11 * 19 * 31 * 39 ex 0102 90 69 0102 90 69 *10 * 30 ANNEX III Regulations referred to in Article 2 ( 1 ) (a) Council Regulations: (EEC) No 1918/93 (OJ No L 174, 17. 7. 1993, p . 3) (EEC) No 1919/93 (OJ No L 174, 17 . 7. 1993, p . 10) (b) Council Regulation: (EC) No 1800/94 (OJ No L 184, 23 . 7. 1994, p . 20) Commission Regulations: (EC) No 1485/95 (OJ No L 145, 29 . 6. 1995, p . 52) (EC) No 2483/95 (OJ No L 256, 26 . 10 . 1995, p. 13) (EC) No 207/96 (OJ No L 27, 3 . 2. 1996, p. 9) 29 . 6 . 96 EN No L 161 /99Official Journal of the European Communities ANNEX IV EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (1 ) (a) of Regulation (EC) No 1233/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period: Member State: Serial number Applicant (name and address) Quantity (head) imported from1 July 1 993 to 30 June 1996  Total Member State: Fax No .. Tel .: No L 161 /100 I EN I Official Journal of the European Communities 29 . 6. 96 ANNEX V EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (1) (b) of Regulation (EC) No 1233/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date: Period: Member State: Serial number Applicant (name and address) Quantity (head) Total Member State: Fax No Te .: